DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-11, and 13 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features or method steps including but not limited to:
(claim 1) a magwell extension, comprising: a body, enclosed on four sides by a sidewall having an inner surface and an outer surface, and having first and second mouths opening on respective opposite ends of the body into a hollow interior defined by the inner surface of the sidewall, the second mouth being larger than the first mouth; a coupling face defining an end of the body in which the first mouth is formed; first and second rails extending parallel to each other from first and second edges of the coupling face; a stop rail extending from a third edge of the coupling face and lying perpendicular to the first and second rails; a locking element having: a first end, including a first end face, a second end opposite the first end, and a first side face extending on one side of the locking element between the first and second ends thereof, the locking element being configured to be coupled to the body adjacent to the inner surface of the sidewall with a portion of the locking element, including the first end face, extending from the first mouth of the body and beyond a plane defined by the coupling face of the body; particularly, a fastener configured to bias the first end face of the locking element toward the 
(claim 7) a firearm system, comprising: a firearm having a magazine well; and a magazine well extension coupled over a mouth of the magazine well, the magazine well extension including: a hollow body, enclosed on four sides and open at first and second ends, a stop rail extending from the first end of the magazine well extension and contacting an outside face of a rim of the mouth of the magazine well, a locking element coupled to the magazine well extension and configured to bias the rim against the stop rail, and, particularly, a recess formed in a sidewall thereof, particularly, wherein the locking element is positioned within the recess and extends beyond a plane defined by the first end of the magazine well extension;
(claim 10) a firearm system, comprising: a firearm having a magazine well, and 4Application No. 16/773,929 Amendment Attorney Docket No. 17982.001US1 a magazine well extension coupled over a mouth of the magazine well, the magazine well extension including: a hollow body, enclosed on four sides and open at first and second ends, a stop rail extending from the first end of the magazine well extension and contacting an outside face of a rim of the mouth of the magazine well, and a locking element coupled to the magazine well extension and configured to bias the rim against the stop rail, particularly, wherein the locking element is configured to contact an inner face of the magazine well at a first end of the 
(claim 11) a method of installation of a magazine well, comprising: sliding a magazine well extension into engagement with a mouth of a magazine well of a firearm with a stop rail of the magazine well extension in contact with a rim of the magazine well; biasing the rim of the magazine well against the stop rail by coupling a locking element to the magazine well extension, particularly, wherein the coupling a locking element to the magazine well extension comprises positioning the locking element in a recess formed in the magazine well extension with a surface of the locking element lying substantially flush with an inner surface of the magazine well extension and an end of the locking element extending beyond an end of the magazine well extension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
17-Dec-21